MEMORANDUM **
Dominic Dinish and Princilla Johnson Dinish appeal pro se from the district court’s summary judgment in their action alleging racial discrimination in violation of the Fair Housing Act and the Seventh Amendment. We have jurisdiction under 28 U.S.C. § 1291. We affirm.
*900The Dinishes have failed to address in their opening brief any of the grounds for summary judgment, and have therefore waived their challenge to the district court’s order. See Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (“[W]e will not consider any claims that were not actually argued in appellant’s opening brief.”); Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993) (issues not supported by argument in pro se appellant’s opening brief are waived).
We reject as without merit the Dinishes’ contentions that the district court improperly relied on false statements made by defendants and that the Dinishes were improperly denied the ability to proceed with their lawsuit.
We do not consider matters not specifically and distinctly raised and argued in the opening brief, or arguments and allegations raised for the first time on appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009); see also United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990). (“Documents or facts not presented to the district court are not part of the record on appeal.”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.